Citation Nr: 1511437	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from May 27, 2009 to July 11, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973.    

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the issues has since been transferred to the RO in Nashville, Tennessee.  

The Veteran testified before the undersigned at a Board hearing by videoconference in January 2015.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I.  Treatment Records

The Veteran testified at his January 2015 videoconference hearing that he had received treatment at his VA medical center since August 22, 2014, the date of the most recent treatment note associated with the claims file.  All VA medical center treatment records after that date should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2014).



	(CONTINUED ON NEXT PAGE)
II.  VA Examination

During his January 2015 videoconference hearing, the Veteran also testified that his PTSD had increased in severity since his most recent VA examination conducted in 2009. 

In an increased rating claim, VA's duty to assist includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 C.F.R. § 3.159.  Where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Thus, a new VA examination is warranted.

III.  TDIU

Finally, the Veteran testified at his hearing that he left his job at the post office because he had problems with his memory, which he associated with his PTSD.

The Board concludes that a claim for TDIU has reasonably been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As stated in Rice, a claim for TDIU is not a separate claim for benefits but rather is an attempt to obtain an appropriate rating for a disability as part of an initial adjudication of a claim or as part of a claim for increased compensation.  22 Vet. App. 447.  In this case, the record suggests a claim for TDIU as the result of the Veteran's service-connected PTSD.  However, the RO has not expressly adjudicated the issue of entitlement to a TDIU.  Accordingly, the claim for entitlement to TDIU must be remanded instead of referred to the RO for adjudication prior to the rendering of a decision by the Board on this claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must obtain and associate all relevant treatment records from Mountain Home, Tennessee VA medical center from August 22, 2014 to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, the Veteran and his representative should be notified and the record clearly documented.

2.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD under the applicable rating criteria.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  The examiner should observe that the Veteran testified in January 2015 that he left his job at the post office two years earlier, at least in part, due to memory impairment.  

3.  After the aforementioned development has been completed, and after performing any necessary development, to include providing a duty to notify and assist letter and scheduling any necessary VA examination, adjudicate the Veteran's claim for TDIU.  The RO should note that in addition to PTSD, the Veteran is also currently service-connected for diabetes mellitus type II at 20 percent disabling, tinnitus at 10 percent disabling, and hearing loss at a non-compensable rating.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




